           Case 1:19-cv-06478-ER Document 34 Filed 09/13/19 Page 1 of 2



Jason M. Orange! (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEfN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
!deavillage Products Corp.


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


IDEA VILLAGE PRODUCTS CORP.,
Plaintiff

V.
60676, et al.,                                                  CIVIL ACTION No.
Defendants                                                        19-cv-6478 (ER)




                          NOTICE OF VOLUNT ARY DISMISSAL

PURSUANT TO Rule 41 (a)( I )(A)(i) of the Federal Rules of Civil Procedure, Plaintiff
ldeavillage Products Corp. ("Ideavillage" or "Plaintiff'), by their undersigned attorneys, hereby
give notice of dismissal of all claims against Defendants HONESTY ABC, OGYA,
shenzhenshitianshidilizhongbiaoyouxiangongsi, shenzhentongyanyishunmaoyiyouxiangongsi and
Yong Nan House in the above-captioned action, with prejudice, and with each party to bear its
own attorneys' fees, costs and expenses.
Case 1:19-cv-06478-ER Document 34 Filed 09/13/19 Page 2 of 2




                September   13
